Citation Nr: 1315990	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to December 12, 2012 and in excess of 60 percent beginning December 12, 2012 for peripheral vascular disease of the left leg (left leg disability).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1978 and from August 1982 to February 1988.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In November 2012, the Board denied initial evaluations in excess of 20 percent for type II diabetes mellitus, diabetic neuropathy of the left arm, and diabetic neuropathy of the right arm; denied an initial compensable evaluation for cataracts due to type II diabetes mellitus; and remanded the issue listed on the title page to the RO to obtain a current evaluation.  A VA evaluation of the Veteran's peripheral vascular disease of the left leg was conducted in December 2012.  A February 2013 rating decision granted an increased rating of 60 percent for peripheral vascular disease of the left leg effective December 12, 2012.  As this is only a partial grant of the benefit sought on appeal, the case is still on appeal.

As a VA evaluation was conducted in December 2012 in response to the Board remand, there has been substantial compliance with the November 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

1.  There is evidence prior to December 12, 2012 of claudication on walking between 25 and 100 yards and trophic changes; the evidence prior to December 12, 2012 does not show claudication on walking less than 25 yards, persistent coldness of the left lower extremity, or an ankle/brachial index of 0.5 or less.


2.  VA examination on December 12, 2012 revealed claudication on walking less than 25 yards on a level grade at 2 miles per hour and trophic changes; the evidence does not show ischemic limb pain at rest and either deep ischemic ulcers an ankle/brachial index of 0.4 or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent, but no higher, prior to December 12, 2012 for peripheral vascular disease of the left leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2012).

2.  The criteria for an initial evaluation in excess of 60 percent beginning December 12, 2012 for peripheral vascular disease of the left leg are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for peripheral vascular disease of the left leg by rating decision in March 2010.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until a letter dated in May 2010, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim on appeal.

In accordance with the requirements of VCAA, the February and May 2010 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files.  The Veteran was also informed in these letters about effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in December 2012.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2012 VA examination is adequate, as it provides the symptomatology of the Veteran's peripheral vascular disease of the left leg.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  
The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).


Analysis of the Claim

A March 2010 rating decision granted service connection for peripheral vascular disease of the left leg and assigned a 20 percent rating effective November 22, 2009, the date on which peripheral vascular disease was found.  The Veteran timely appealed the assigned rating.  A February 2013 rating decision granted a 60 percent rating for peripheral vascular disease of the left leg effective December 12, 2012, the date of VA evaluation.  

The Board notes that the Veteran is also service connected for diabetic neuropathy of the upper and lower extremities and has been receiving a total disability rating based on individual unemployability due to service-connected disability (TDIU) since April 13, 1994.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Peripheral vascular disease is evaluated pursuant to Diagnostic Code 7114.  This code provision provides a 20 percent disability rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  The next higher rating of 40 percent disability rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, DC 7114 (2012).  

According to a vascular study performed on November 22, 2009, the Veteran had a ABI of 0.81, which was noted to be consistent with mild symptoms of claudication.

The Veteran complained on VA diabetes evaluation in March 2010 that his lower extremities swelled up if he was on his feet for any period of time.  The diagnoses included peripheral artery disease of the left lower extremity with mild symptoms of claudication that are at least as likely as not related to diabetes mellitus.

It was reported on VA evaluation of the peripheral nerves in October 2010 that the Veteran was using a cane and crutches for walking.  He could tolérate walking for 50 yards with frequent rest breaks.  There was no muscle atrophy and no gait abnormality.  There was decreased hair distribution on the lower extremities.  Diabetic peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, was diagnosed.

The Veteran complained on VA evaluation on December 12, 2012 of increased pain in the lower extremities.  He had constant pain, 7/10 when at rest and 10/10 when walking; and he used a cane for stability.  There was claudication on walking less than 25 yards on level grade at 2 mph; he also had trophic changes, such as thin skin, absence of hair, and/or dystrophic nails.  He did not have deep ischemic ulcers.  It was noted that ABI testing in September 2011 was 1.0 for the left leg.  His feet were warm to the touch, and he had adequate pedal pulses.  The severity of the condition was considered moderate.

Although the record contains multiple VA treatment reports dated through February 2013, including treatment for peripheral neuropathy of the lower extremities, these treatment reports due not show treatment specifically for peripheral vascular disease of the left leg.

The Board finds that the peripheral vascular symptomatology of the Veteran's left leg more nearly approximates the criteria for a higher rating of 40 percent prior to December 12, 2012 because claudication was noted on a vascular study in November 2009, he could only tolerate walking for 50 yards at a time when evaluated in October 2010, and trophic changes involving loss of hair on his left leg were noted in October 2010.  A rating in excess of 40 percent is not warranted because there is no evidence prior to December 12, 2012 of claudication on walking less than 25 yards, persistent coldness of the left lower extremity, or an ABI of 0.5 or less.



A rating in excess of 60 percent is not warranted for peripheral vascular disease of the left leg beginning December 12, 2012 because there is no evidence of ischemic limb pain at rest and either deep ischemic ulcers or ABI of 0.4 or less.  In fact, it was noted in December 2012 that there were no deep ischemic ulcers and the ABI was 1.0 for the left leg.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran's symptomatology of peripheral vascular disease encompasses the criteria under Diagnostic Code 7114, as discussed above, the Board concludes that Diagnostic Code 7114 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2012).

The Veteran's complaints of left lower extremity pain and an inability to walk very far have been taken into consideration in this case.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his peripheral vascular disease of the left leg as reflected in the VA examination reports on file.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)  (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted. As shown in the above discussion, the symptoms of the Veteran's service-connected peripheral vascular disease of the left leg are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's peripheral vascular disease of the left leg presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) . 

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). Therefore, referral for extraschedular consideration is not warranted. 

Finally, the Board finds that because the preponderance of the evidence weighs against the Veteran's claim for an evaluation in excess of 60 percent for peripheral vascular disease of the left leg beginning December 12, 2012, the benefit-of-the-doubt rule does not apply to this issue.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§§ 3.102 ; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial rating of 40 percent prior to December 12, 2012 for peripheral vascular disease of the left leg is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 60 percent beginning December 12, 2012 for peripheral vascular disease of the left leg is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


